Exhibit 99.2 PROXY FOR 2 JACADA LTD. 8 Ha’sadna’ot Street Herzliya Pituach 46728, Israel THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby appoints Mr. Gideon Hollander and Mr. Yossie Hollander or either of them, as proxy, with the power to appoint his substitute, and hereby authorizes him to represent to vote as designated on the reverse side of this card, all of the Ordinary Shares of Jacada Ltd. (the “Company”), held of record by the undersigned on October 10, 2016, at the 2016 Annual General Meeting of Shareholders (the “Meeting”) to be held on Thursday, November 10, 2016 at 11:00 a.m. (Israel time), at the offices of the company, 8 Ha’sadna’ot Street, Herzliya Pituach 46728, Israel, or any adjournment or postponement thereof, on the following matters, which are more fully described in the Notice of 2016 Annual General Meeting of Shareholders of the Company (the “Notice”) and the Proxy Statement relating to the Meeting. The undersigned acknowledges that the Notice has been published by the Company (in Hebrew) in two Israeli newspapers, as required under the Company’s Articles of Association, and has also been furnished (in English) to the Securities and Exchange Commission under cover of a Report of Foreign Private Issuer on Form 6-K. The undersigned furthermore acknowledges receipt of the Proxy Statement with respect to the Meeting. This proxy, when properly executed, will be voted in the manner directed herein by the undersigned. If no direction is made with respect to any of Proposals 2 through 9 for the Meeting, this proxy will be voted FOR each such proposal and in such manner as the holder of the proxy may determine with respect to any other business as may properly come before the Meeting or all and any adjournments or postponements thereof. If no direction is given with respect to Proposal 1, this proxy will not be voted on such proposal. IMPORTANT NOTE: The vote under this proxy will not be counted towards the special majority required for the approval of Proposal 1 unless the undersigned confirms that he, she or it does not have a conflict of interest in the approval of Proposal 1 by completing the box for Proposal/Item 1A on the reverse side. If you have such a conflict of interest, you should contact the Company, in accordance with the instructions in the Proxy Statement, to vote on Proposal 1 via a separate proxy card that is designed for a shareholder who has such a conflict of interest. Any and all proxies heretofore given by the undersigned are hereby revoked. (Continued and to be signed on the reverse side) 2 JACADA LTD. November 10, 2016 GO GREEN e-Consent makes it easy to go paperless. With e-Consent, you can quickly access your proxy material, statements and other eligible documents online, while reducing costs, clutter and paper waste. Enroll today via www.amstock.com to enjoy online access. Please sign, date and mail your proxy card in the envelope provided as soon as possible. ↓ Please detach along perforated line and mail in the envelope provided. ↓ THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” EACH PROPOSAL LISTED BELOW. PLEASE SEE THE INSTRUCTION BELOW REGARDING ITEM 1A RELATING TO PROPOSAL 1. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE. PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x FOR
